     Case 1:16-cv-00194-GJQ ECF No. 33 filed 12/19/18 PageID.167 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                  _______________________


JOSEPH JACKSON,

                 Movant,
                                                                     Case No. 1:16-CV-194
v.                                                                   (Criminal Case No. 1:14-CR-215)

UNITED STATES OF AMERICA,                                            HON. GORDON J. QUIST

            Respondent.
_____________________________/


                      FINDINGS OF FACT AND CONCLUSIONS OF LAW

        This Court sentenced Joseph Jackson in the underlying criminal case to 204 months

incarceration plus 10 years of supervised release on August 19, 2015. 1 The Court held an

evidentiary hearing on December 18, 2018, limited to the issue of whether Jackson instructed his

trial counsel in the criminal case, Federal Public Defender Ms. Sharon Turek, to file an appeal of

his sentence after he was sentenced to 204 months for drug trafficking. 28 U.S.C. § 2255. Based

on the evidence presented in Court, the Court finds as follows:

     1. The Court informed Jackson of his right to appeal his sentence after sentence was imposed

        and informed him that he had 14 days in which to file the notice of intention to appeal.

     2. Jackson was informed of his appellate rights by his attorney, Federal Public Defender

        Sharon Turek:

                 •   Ms. Turek told Jackson of his right to appeal.



1
 At the sentencing, the Court reduced Jackson’s Offense Level from 38 to 33, thereby reducing Jackson’s Guideline
range from 324-405 months to 188-235 months.
   Case 1:16-cv-00194-GJQ ECF No. 33 filed 12/19/18 PageID.168 Page 2 of 2



              •   Ms. Turek sent a letter to Mr. Jackson on August 20, 2015, informing Jackson

                  of his right to appeal and confirming, “ . . . you instructed me not to file a Notice

                  of Appeal. Therefore, I have not filed a Notice of Appeal on your behalf. If,

                  however, you change your mind, you have 14 days from the entry of the

                  Judgment within which to appeal. Therefore, you must let me know on or

                  before September 2, 2015, if I am to file an appeal.” Jackson received the letter.

   3. Jackson was capable of reading the letter, and, if not, was capable of having someone read

       it to him. Jackson understood that he had a right to appeal and was capable of instructing

       Ms. Turek to file the Notice of Appeal.

   4. Having been informed of his right to appeal and the time frame in which the Notice had to

       be filed, Jackson decided to forgo filing an appeal and did not instruct Ms. Turek to file a

       Notice of Appeal.

   5. Jackson has failed to prove by a preponderance of the evidence that his trial counsel, Sharon

       Turek, rendered ineffective assistance to Jackson.

   Therefore, a separate Judgment will be entered in favor of the United States and against Joseph

Jackson.




Dated: December 19, 2018                                      /s/ Gordon J. Quist
                                                             GORDON J. QUIST
                                                       UNITED STATES DISTRICT JUDGE




                                                 2
